Citation Nr: 0113572	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-11 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
1997, for additional compensation based on recognition of a 
dependent child.

2.  Propriety of withholding $108.00 per month in VA 
compensation for dependent purposes for the time period from 
July 1, 1998, to October 1, 1998.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 27 years of active military service when 
he retired in January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  A Declaration of Status of Dependents Form, which listed 
the veteran's daughter, K, as a dependent was received on 
October 16, 1997. 

2.  The earliest claim of record in which the veteran sought 
payment of benefits by reason of his dependent child, K, was 
received on October 16, 1997.

3.  The veteran's daughter, A, graduated from high school in 
June 1998 and subsequently attended the University of Oregon, 
with classes commencing September 23, 1998.

4.  The veteran's service retirement pay was increased by 
$108 per month for the time period from July 1, 1998, to 
October 1, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
for the payment of benefits by reason of dependent child, K, 
are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.205, 3.400, 3.401 (2000).

2.  Withholding $108.00 per month in VA compensation for 
dependent purposes for the time period from July 1, 1998, to 
October 1, 1998, was warranted.  38 U.S.C.A. § 5304(a)(1) 
(West 1991); 38 C.F.R. §§ 3.667, 3.750, 3.751,2 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The statute pertaining to VA's duty to assist and notify the 
veteran in developing the evidence in support of his claim 
was recently revised.  In accordance with the revised 
statute, VA has a duty to notify the veteran of the evidence 
needed to substantiate his claim.  VA also has a duty to 
assist the veteran in obtaining such evidence, including 
obtaining private records, if a reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist and notify him in the development of the 
facts of his case with regard to these issues.  



Earlier Effective date for Recognition of K as a Dependent 
Child

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of his 
dependent child, K.  He contends that additional compensation 
should have been effective on December [redacted], 1991. the date of 
the birth of his child.

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991).

"Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later." 38 C.F.R. § 3.400 
(2000).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the following listed in 
order of applicability:

(i) Date of veteran's marriage of birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2000).

"Regardless of VA regulations concerning effective dates of 
awards, and except as provided in [38 C.F.R. § 3.31](c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purpose of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. § 5305."  38 C.F.R. 
§ 3.31(2000).  For the purposes of this section the term 
"increased award" means an award which is increased because 
of an added dependent, increase in disability or disability 
rating, or reduction in income.  The provisions of this 
section apply to all original, reopened, or increased awards 
unless such awards provide only for continuity of entitlement 
with no increase in rate of payment.  38 C.F.R. § 3.31 
(2000).

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216 (2000).

A review of the record demonstrates that in an August 1989 
rating determination, the VA granted service connection for 
numerous disabilities, with a combined disability evaluation 
of 50 percent.  The veteran was notified by letter dated 
August 29, 1989.  This letter indicates that VA Form 21-8764 
was included as an enclosure and the narrative of the award 
letter informed the veteran to review the enclosed form.  In 
May 1990, the RO increased the veteran's combined disability 
evaluation from 5o to 60 percent.  The veteran was notified 
of the rating action by letter dated July 12, 1990.  This 
letter also indicated that VA Form 21-8764 was included as an 
enclosure and the narrative of the award letter informed the 
veteran to review the enclosed form. 

In July 1991, the RO requested that the veteran supply the 
names and social security numbers of all dependents.  The 
veteran submitted the requested information.  

On October 14, 1997, the veteran submitted a Declaration of 
Status of Dependents form, which listed his daughter K as a 
dependent.  He also supplied a birth certificate at that 
time.  This evidence was received on October 17, 1997.  

Review of the evidence reveals that a copy of the birth 
certificate was not received at the RO until October 17, 
1997.  There is no evidence that the veteran submitted the 
evidence required to establish proof of birth prior to this.  
Prior to this date, there had been no claim based on the 
birth of K and the VA did not have knowledge of the birth of 
K.  The evidence of record reveals that from December 1991, 
to October 1997, the veteran never submitted any evidence to 
show that he had an additional child.   Thus, the proper date 
of commencement for payments of benefits by reason of a 
dependent child, is determined according to the provisions of 
38 C.F.R. § 3.401(b) (2000).  The effective date would thus 
be the date of notification of dependency, October 17, 1997, 
which is the latest of the dates found in § 3.401(b).  In 
essence, there had been no claim for benefits based on the 
birth of K or other notification to the VA until October 17, 
1997.  


Withholding  of Compensation Benefits

The RO granted service connection for numerous disabilities 
in an August 1989 rating determination.  In an August 1989 
letter, the RO informed the veteran that due to his 
retirement pay certain payment of VA compensation had to be 
withheld.  

Following a May 1990 rating determination, which granted a 
temporary total disability evaluation, the RO, in a July 1990 
letter, again informed the veteran that certain payments of 
VA compensation had to be withheld.  

In October 1997, the veteran submitted a Request for Approval 
of School Attendance Form for his daughter, A.  The veteran 
indicated that she would be graduating from high school in 
June 1998 and attend college thereafter.   

In April 1998, the RO sent the veteran a Certification of 
School Attendance or Termination Form.  In a response 
received later that month, the veteran indicated that his 
daughter would graduate from high school in June 1998 and 
attend college.  

In July 1998, the RO sent the veteran a Status of Dependents' 
Questionnaire form.  In a response received in August 1998, 
the veteran indicated that his daughter, A, would be 
attending the University of Oregon.  

In September 1998, the veteran sent a Request for Approval of 
School Attendance form to the VA.  On the form, the veteran 
indicated that his daughter, A, would be attending the 
University of Oregon and that classes started on September 
23, 1998.  

In a letter issued later that month, the RO indicated that 
because the veteran was receiving retirement pay, it had to 
withhold $108.00 per month from July 1, 1998, to October 1, 
1998.  The RO further indicated that it would continue to 
make payments for A based on school attendance until July 1, 
2002.  

In an October 1998 letter, the veteran noted that it was 
unclear as to why $108 had been withheld for the time period 
from July to October 1998.  He indicated that it was probably 
as a result of his daughter graduating from high school and 
then not attending college until September, but he was 
unsure.  The veteran reported that there were no cost 
reductions for him as she was still living at home for this 
time period.  

In a response to the veteran's letter, the RO, in a letter 
issued later that month, indicated that the $108 per month 
had been withheld to make sure that the veteran would not 
receive an overpayment and so the retirement center would 
have time to adjust the veteran's payments.  

In his November 1998 notice of disagreement, the veteran 
again requested clarification as to why the $108 per month 
had been withheld.  The veteran noted that he had spoken to a 
Team Leader after receipt of the letter, who indicated that 
the award had probably been reduced because A had turned 18 
and that the RO had not received confirmation that A would be 
attending the University of Oregon.  The veteran indicated 
that his daughter had been an honor student and it was never 
a question as to whether she would be attending college.  It 
was a question of where she would be attending college.  He 
stated that her deliberation as to where she would be 
attending college should not have affected his benefits.  

In a March 2000 Statement in Support of Claim, the veteran's 
representative indicated that the veteran was again 
requesting clarification as to why benefits had been 
withheld.  

In April 2000, the RO issued a Statement of the Case 
informing the veteran that he the $108 had been withheld as 
of July 1, 1998, the end of the month which A graduated from 
high school, and that the veteran's military pay had been 
increased by $108 monthly from the same date.  The RO further 
indicated that when notice was received that A had begun 
college in the fall, VA compensation was adjusted effective 
October 1, 1998, because of increased VA compensation.  The 
RO stated that the increased compensation due for the summer 
break, July 1, 1998, to October 1, 1998, was withheld because 
the veteran had already received military retired pay at the 
increased rate for the period in question and that payment of 
the withheld amount would be concurrent payment, which was 
prohibited.  

The Board notes that A became 18 years old during her last 
year of high school. The veteran received payments on behalf 
of this daughter based on school attendance until the end of 
the month of her graduation in June 1998.  As the veteran's 
daughter was over 18, and, according to the information of 
record, no longer in school, dependency payments ceased on 
July 1, 1998.

The veteran next submitted a Request for Approval of School 
Attendance for this daughter in October 1998.  With the 
indication that the veteran's daughter had returned to 
school, dependency payments were resumed on October 1, 1998.

The governing regulations provide that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  A child is 
considered to be in school during a vacation or other holiday 
period if he or she was attending school at the end of the 
preceding school term and resumes attendance, either at the 
same or a different approved school, at the beginning of the 
next term.  The Board does not doubt that the veteran filed 
the necessary paperwork to receive VA benefits beyond A's 
18th birthday as she is attending the University of Oregon 
and he is currently receiving payment for her as a dependent 
based upon her attendance at the University of Oregon.  

While the veteran made it clear on several occasions that his 
daughter would be attending college upon her completion of 
high school, evidence of attendance was not received until 
October 1998.  For the time period from July 1, 1998, to 
October 1, 1998, the veteran received an increase in his 
retirement pay in the amount of $108.00 

Except to the extent that retirement pay is waived, not more 
than one award of pension, compensation, regular or reserve 
retirement pay shall be made concurrently to any person based 
on such person's own service.  38 U.S.C.A. § 5304(a)(1) (West 
1991).  

The provisions of 38 C.F.R. § 3.750 (2000) clarify that:

Except as provided in paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to receive retirement pay 
based on service as a member of the Armed Forces or as a 
commissioned officer of the Public Health Service, the Coast 
and Geodetic Survey, the Environmental Science Services 
Administration; or the National Oceanic and Atmospheric 
Administration may not receive such pay concurrently with 
benefits payable under laws administered by the VA.

While the veteran had his disability compensation reduced 
from July 1, 1998, to October 1, 1998, his service retirement 
pay was increased by the same amount.  Thus, the veteran did 
not receive less money overall, rather it came from a 
different source.  As previously noted, any person entitled 
to receive retirement pay based on service as a member of the 
Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by the VA.  As such, 
payment through VA compensation for the time period in 
question would result in double payment and a subsequent 
overpayment.  Therefore, the RO was correct in reducing the 
veteran's disability payment for the time period in question.


ORDER

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent child is 
denied.

Withholding $108.00 per month in VA compensation for 
dependent purposes for the time period from July 1, 1998, to 
October 1, 1998, was proper.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

